80 F.Supp.2d 791 (2000)
Madge W. FRANKLIN, and Madge W. Franklin, Executrix of the Estate of William Waters Franklin, Deceased, Plaintiff,
v.
Barbara W. GIBSON and Teachers Insurance and Annuity Association College Retirement Equities Fund, d/b/a TIAA-CREF, Defendants.
No. 3-97-1280.
United States District Court, M.D. Tennessee, Nashville Division.
January 7, 2000.
Samuel D. Payne, Evans, Jones & Reynolds, Nashville, TN, for Madge W. Franklin et al.
Dianna Baker Shew, Farris, Warfield & Kanaday, PLC, Nashville, TN, for Barbara Gibson.
Darrell G. Townsend, Derrick C. Smith, Howell & Fisher, PLLC, Nashville, TN, for TIAA-CREF.

ORDER VACATING JUDGMENT
TRAUGER, District Judge.
This matter came to be heard upon the joint motion of the parties pursuant to Rule 60(b), F.R.C.P., asking that the Court enter an order vacating the March 8, 1999 judgment and to submit said order for publication to West Publishing. The Court is of the opinion, and so finds, that this Court should grant the relief requested.
It is therefore ORDERED that this Court's March 8, 1999 Judgment and Opinion be and hereby are vacated.